DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Prior to examination, claims 1 – 8, 10, and 11 were amended, and claims 12 – 20 were added. Claims 1 – 20 are now pending in the current application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Watanabe (U.S. 7,793,938). 
Regarding claim 1, Watanbe discloses a game device comprising: a defining part for defining an opening to allow a prize to fall, (part 18 of fig. 1), an operation part for receiving input information, (parts 16a and 16b of fig. 1), a prize support member for supporting the prize, (fig. 1), the prize support member configured to be operable by that the operation part receives the input information, (parts 16a and 16b of fig. 1), and an operation control unit for controlling movement of the prize support member, (“a first operation switch 16A for the player playing the game to input operations for moving the catching unit 5 to a desired position in the lateral direction, and a second operation switch 16B for the player to input operations for moving the catching unit 5 to a desired position in the longitudinal direction”, col. 7, lines 47 – 54), wherein the prize support member is provided above the opening so as to expose the opening, (fig. 1). 
Regarding claim 2, Watanbe discloses wherein the prize support member displaces so that an exposed area of the opening changes in a plan view, (fig. 1). 
Regarding claim 3, Watanbe discloses wherein the prize support member is displaceable between a first state capable of supporting the prize and a second state capable of releasing the support of the prize, (part 12 of fig. 1). 
Regarding claims 4 and 5, Watanbe discloses wherein the prize support member displaces in a stepwise fashion from the first state to the second state, (“a first operation switch 16A for the player playing the game to input operations for moving the catching unit 5 to a desired position in the lateral direction, and a second operation switch 16B for the player to input operations for moving the catching unit 5 to a desired position in the longitudinal direction”, col. 7, lines 47 – 54). 
Regarding claims 6 and 7, Watanbe discloses wherein the prize support member is provided to be detachable and formed into an elongated shape, (part 12 of fig. 1).
	Regarding claims 8 - 11, Watanbe discloses wherein the prize support member includes a plurality of arm members, and the plurality of arm members is provided on the defining part at one end of the plurality of arm members, (parts 5, 7, 11, and 12 of fig. 1). 
	Regarding claim 12, Watanbe discloses wherein the prize support member is displaceable between a first state supporting the prize and a second state releasing the support of the prize, (“when the catching unit 5 was able to catch the prize 4, it is carried above the prize drop-in guide 15 in a state where the prize 4 is caught with the arm 12 of the catching unit 5, and drops the prize 4 into the prize drop-in guide 17 as a result of the release operation of the prize”, col. 12, lines 11 – 15). 
	Regarding claim 13, Watanbe discloses wherein the prize support member is inclined with respect to a surface direction of the opening, (“when the catching unit 5 was able to catch the prize 4, it is carried above the prize drop-in guide 15”, col. 12, lines 11 – 12). 
	Regarding claims 14 and 20, Watanbe discloses wherein the prize support member is detachable, (“The respective arms 12 are tiltably and detachably mounted on a bracket”, col. 8, lines 11 – 12). 
	Regarding claim 15, Watanbe discloses wherein the prize support member is formed into an elongated shape, (fig. 3). 
	Regarding claim 16, Watanbe discloses wherein the prize support member includes a plurality of arm members, and the plurality of arm members is provided on the defining part at one end of the plurality of arm members, (fig. 3). 
	Regarding claims 17 - 19, Watanbe discloses wherein the defining part defines the opening having a circular shape, an elliptical shape, a polygonal shape, a rectangular shape, or a curved shape, (fig. 3). 
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715